DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The instant claims are directed to methods for detecting the presence of morphine, buprenorphine, methadone, carfentanil, morphine-6-glucuronide, norbuprenorphine, 2-ethylidene- 1,5 -dimethyl-3,3 -diphenylpyrrolidine (EDDP), or norcarfentanil in a sample comprising contacting a sample with a nucleic acid comprising a non-naturally occurring sequence having substantial homology or identity to a sequence selected from the group consisting of SEQ ID NOs. 1-800.
The instant claims do not have any length limitation (i.e. 4 nucleotides in length or 1000
nucleotides in length) and require any "substantial" homology or identity to any of the instantly
recited sequences and therefore read on a huge genus of possible nucleic acids of varying
lengths and identities to the instant sequences. It is not clear what specific structure is required for the disclosed function to bind any one of eight compounds as an aptamer. Specification does not define what "substantial homology or identity" is. Specification does not describe structure for representative species of Applicant’s broadly claimed genus. Thus their function of binding specific compounds is either unknown or unpredictable.
The genus encompasses a large number of unknown structures and one of skilled in the
art cannot reliably predict which member of the genus would successfully bind target
compounds, and which will not.
There is no description of the necessary and sufficient elements of the species
encompassed by the breadth of the claims.
The only species described in specification are SEQ ID NOs: 1-800. Applicant fails to
describe representative members of Applicant's broadly claimed genus. Specification does not provide any examples of any compound less than 100% identical to SEQ ID NO: 1-800 to bind morphine, buprenorphine, methadone, carfentanil, morphine-6-glucuronide, norbuprenorphine, 2-ethylidene- 1,5 -dimethyl-3,3 -diphenylpyrrolidine (EDDP), or norcarfentanil.
One of the skill in the art would not recognize that Applicant was in possession of the
necessary common attributes or features of the genus in view of the disclosed species. Since the disclosure fails to describe the common attributes that identify members of the genus, and
because the genus is highly variant, SEQ ID NOs: 1-800 are not sufficient to describe the claimed genus. Therefore, given the lack of written description in the specification with regard to the structural and functional characteristics of the claimed compositions, it is not clear that Applicant was in possession of the claimed genus at the time this application was filed.
Limiting sequences to oligonucleotides of defined length and comprising any of SEQ ID NOs: 1-800 will overcome the rejection.

Improper Markush Rejection
Claims 1-13 are rejected on the judicially-created basis that it contains an improper
Markush grouping of alternatives. See Inre Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex
parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). The improper Markush
grouping includes species of the claimed invention that do not share both a substantial
structural feature and a common use that flows from the substantial structural feature. The
members of the improper Markush grouping do not share a substantial feature and/or a
common use that flows from the substantial structural feature for the following reasons:
1. SEQ ID NOs: 1-800 do not share any common structural feature;
2. SEQ ID NOs: 1-800 do not share a common use, because they bind to different compounds. Smaller groups of sequences such as SEQ ID NOs: 1-100 bind to one specific compound, EDDP, therefore sharing common use, but that common use does not flow from the substantial common structural feature.
In response to this rejection, Applicant should either amend the claim(s) to recite only
individual species or grouping of species that share a substantial structural feature as well as a
common use that flows from the substantial structural feature, or present a sufficient showing
that the species recited in the alternative of the claims(s) in fact share a substantial structural
feature as well as a common use that flows from the substantial structural feature. This is a
rejection on the merits and may be appealed to the Board of Patent Appeals and Interferences
in accordance with 35 U.S.C. 134 and 37 CFR 41.31 (a)(1).
Limiting the claims to no more than 10 sequences targeting only one compound will overcome the rejection.

Allowable Subject Matter
SEQ ID NOs: 1-20 are free of prior art.

Prior art of record
Prior art reference by Seiwert (US 2003/0224435, December 2003) teaches aptamers to morphine (see Abstract), but does not teach any sequences such as instant SEQ ID NOs: 401-500, which bind to morphine.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EKATERINA POLIAKOVA whose telephone number is (571)270-5257. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on (571)272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EKATERINA POLIAKOVA-GEORGANTAS/Primary Examiner, Art Unit 1635